Citation Nr: 0604711	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  01-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date, prior to March 26, 
1999, for a grant of service connection for obstructive sleep 
apnea.  

2.  Entitlement to an effective date, prior to March 26, 
1999, for a grant of a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARINGS ON APPEAL

Appellant, the appellant's wife, and the appellant's daughter

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from September 1966 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran and his wife testified at an RO hearing in August 
2000 and he and his daughter testified in September 2003 at 
the RO before a Veterans Law Judge (VLJ) of the Board.  This 
type of hearing is often called a travel Board hearing.  A 
transcript of that proceeding is of record.  

The veteran was informed in October 2005 that the VLJ who 
presided over his travel Board hearing is no longer employed 
by the Board and, so, he had a right to another hearing 
conducted by a VLJ who will ultimately decide his appeal.  
However, the veteran never responded to that notification.  

A March 2004 Board decision denied clear and unmistakable 
error (CUE) in an October 1997 rating action's assignment of 
September 29, 1995, for an effective date for service 
connection for fibromyalgia.  Also, the Board remanded this 
issues of effective dates, prior to March 26, 1999, for a 
grant of service connection for obstructive sleep apnea and a 
grant of a TDIU rating for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  The case has now been 
returned for further appellate consideration.  


FINDINGS OF FACT

1.  There is no evidence of a claim for service connection 
for sleep apnea having been received prior to March 26, 1999.  

2.  The unappealed rating action of February 1998 denying a 
TDIU rating, and of which the veteran was notified by letter 
of March 7, 1998, is final and earliest evidence thereafter 
of a claim for a TDIU rating is March 26, 1999.  


CONCLUSIONS OF LAW

1.  An effective date, prior to March 26, 1999, for service 
connection for obstructive sleep apnea is not warranted.  

2.  An effective date, prior to March 26, 1999, for a TDIU 
rating is not warranted.  38 U.S.C.A. §§ 11555109A, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.321(b)(1), 
3.340, 3.341, 4.15, 4.16, 4.25, 20.302(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, however, the rating action appealed was in October 1999 
prior to the November 2000 enactment of the VCAA and, thus, 
it was impossible to provide notice of the VCAA prior to the 
enactment thereof.  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

It was for this reason that the claims for earlier effective 
dates were remanded by the Board in March 2004.  This defect 
was cured by letters of April and November 2004 sent to the 
veteran by the VA Appeals Management Center (AMC) and the 
issuance of the Supplemental Statement of the Case (SSOC) in 
July 2005.  

Prior to that the veteran's service medical records (SMRs), 
VA clinical records, and private clinical records were 
received.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

The veteran previously testified at a May 1999 RO hearing and 
in conjunction with the current appeal he testified in 
support of his claim at the RO hearing in August 2000 and at 
hearing before a traveling VLJ in September 2003.  Further, 
although offered, the veteran declined his opportunity for a 
hearing to provide additional oral testimony in support of 
his claim.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Effective date, prior to March 26, 1999, for service 
connection for obstructive sleep apnea

Historically, a May 1978 Board decision denied service 
connection for a low back disorder.  An October 1997 rating 
decision granted service connection for fibromyalgia, with a 
history of a low back strain, and assigned an initial 
disability rating of 40 percent, both effective September 29, 
1995.  

Later, an October 1999 rating decision granted service 
connection for obstructive sleep apnea and assigned an 
initial disability rating of 50 percent, both effective from 
March 26, 1999.  Also, a TDIU rating was granted effective 
March 26, 1999.  

At the August 2000 RO hearing the veteran testified that the 
proper effective date for service connection for obstructive 
sleep apnea should be September 29, 1995, the date he was 
granted service connection for fibromyalgia, because service 
connection was granted for sleep apnea as being secondary to 
his service-connected fibromyalgia.  Page 2 of that 
transcript.  He further testified that clinical records 
showed that he had been treated for sleep apnea prior to 
1995.  Pages 3 and 4.  He testified that these clinical 
records showing treatment for sleep apnea should have been 
considered by the RO to be a claim for service connection for 
sleep apnea.  Page 5.  

With respect to the effective date for the grant of service 
connection for fibromyalgia, in the March 2004 Board decision 
it was stated, at pages 6 and 7, that:

The RO's Director's staff assistant told the 
veteran in February 1980 that VA would take no 
further action on his case unless he submitted 
additional evidence.  

Neither the veteran nor anyone acting on his 
behalf communicated further with the RO until 
September 29, 1995, when a statement was received 
from the veteran's representative, which said: 
"Please consider this an informal claim for 
service connected benefits for the above captioned 
veteran's low back condition.  Please note medical 
information will be forthcoming to substantiate 
this request."  In July 1996, a statement was 
received from the veteran in which he said, "I 
request to be reevaluate [sic] for an increase in 
my disabilities.  I wish to consider 1 Retina eye 
condition 2 Back condition 3 Fibromyalgia.  These 
conditions has [sic] worsen over the years.  
Fibromyalgia was identified in 1994 & 1993..."

When the RO, on rating action on October 17, 1997 
granted the veteran's claim for service connection 
for fibromyalgia, the RO accepted his 
representative's September 29, 1995, statement 
that the veteran was making an informal claim for 
service connection for a low back disorder as the 
date of claim for service connection for 
fibromyalgia rather than finding that the date of 
claim for service connection for fibromyalgia was 
July 23, 1996, the date on which a statement was 
received from the veteran in which he said for the 
first time that he was seeking service connection 
for fibromyalgia.  

This was done by the RO even though 38 C.F.R. 
§ 3.155(a) required that an informal claim 
identify the benefit which was being sought.  

On this basis, the Board determined that there was no clear 
and unmistakable error (CUE) in the October 1997 rating 
decision, which initially granted service connection for 
fibromyalgia, in not awarding an effective date for 
fibromyalgia prior to September 29, 1995.  

The veteran now contends that service connection for sleep 
apnea should likewise be made effective September 29, 1995, 
the date of the grant of service connection for fibromyalgia 
because these two disorders are etiologically intertwined and 
service connection for sleep apnea was granted as secondary 
to the service-connected fibromyalgia.  

Generally, an award of service connection "[u]nless 
specifically, provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim to reopen after a final adjudication, or a claim for 
increase, of compensation [] shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of the application therefor."  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(a) (2005).  38 
U.S.C.A. § 5110(b)(1) provides for an exception to 38 
U.S.C.A. § 5110(a) and provides as follows: "The effective 
date of an award of disability compensation to a veteran 
shall be the day following the date of discharge or release 
if application therefor is received within one year from such 
discharge or release."  

Here, the claim for service connection for fibromyalgia has 
already been determined by the Board, in the March 2004 Board 
decision, to be not prior to September 29, 1995, the date he 
originally claimed service connection for fibromyalgia and 
which was more than one year after service discharge.  

However, simply because the now service-connected obstructive 
sleep apnea is secondary to the previously service-connected 
fibromyalgia does not mean that both must be assigned the 
same effective date for the purpose of receipt of service-
connected disability compensation.  

With respect to the allegation that medical records on file 
should have been interpreted as an informal claim for service 
connection for sleep apnea, "[t]he mere presence of medical 
evidence does not establish an intent on the part of the 
veteran to seek [a benefit]."  Brannon v. West, 12 Vet. 
App. 32 (1998) (citing KL v. Brown, 5 Vet. App. 205, 208 
(1993) and Crawford v. Brown, 5 Vet. App. 33, 35 (1993)).  

Rather, "[a] specific claim in the form prescribed by the 
Secretary ... must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Secretary.  38 U.S.C.A. § 5101(a) (West 1991) and 38 
C.F.R. § 3.151(a) [].  A claim "means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) [].  "Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the [VA] may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought."  38 C.F.R. § 3.155(a) (1998) 
(emphasis added).  Section 5101(a) [of 38 U.S.C.A.] is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.'  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  "Therefore, before a VARO or the [Board] can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  Cf. Hamilton v. Brown, 4 
Vet. App. 528, 544 (1993), aff'd, 39 F3d. 1574 (Fed. Cir. 
1994) (holding that VA's failure to forward an application 
form to a claimant, who had submitted an informal claim 
section 3.155(a), waives the requirement to file a formal 
application)."  Brannon v. West, 12 Vet. App. 32 (1998).  

It is true that the Board is required to adjudicate all 
issues reasonably raised by a liberal reading of the 
substantive appeal and all documents and oral testimony in 
the record prior to the Board's decision.  Solomon v. Brown, 
6 Vet. App. 396, 402 (1994); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  "Where such review of all documents 
and oral testimony reasonably reveals that the claimant is 
seeking a particular benefit or, if appropriate, to remand 
the issue to the [VARO] for development and adjudication of 
the issue; however, the Board may not simply ignore an issue 
so raised."  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).  
However, the Board is not required to anticipate a claim for 
a particular benefit where no intention to raise it was 
expressed.  Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) 
(holding that the Board is not required to do a 
'prognostication' but to review issues reasonably raised by 
the substantive appeal.  

Even assuming that medical evidence alone were to establish a 
well grounded claim, a claim must be filed by a claimant.  
Brannon v. West, 12 Vet. App. 32 (1998) (where it was alleged 
that medical evidence alone raised a claim or issue of 
entitlement to secondary service connection when the 
appellant had not specifically raised it).  

A Board's decision as to whether there is an informal claim 
for service connection must not focus solely upon the text or 
statements contained within the claim or correspondence but 
on the content of the record as a whole.  See Norris v. West, 
12 Vet. App. 413, 417 (1999) ("Once a claim is received, VA 
must review the claim, supporting documents, and oral 
testimony in a liberal manner to identify and adjudicate all 
reasonably raised claims."); Brannon v. West, 12 Vet. 
App. 32, 35 (1998); Suttman v. Brown, 5 Vet. App. 127, 132 
(1993) ("In determining whether a particular claim has been 
raised, the [Board] must consider 'all documents or oral 
testimony submitted prior to the [Board] decision' and 
'review all issues which are reasonably raised from a liberal 
reading' of such documents and oral testimony." (quoting EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991))).  In Coker v. 
Nicholson, No. 02-1107, slip op. (U.S. Vet. App. Feb. 2, 
2006) the veteran had submitted SMRs showing treatment for 
disability of the feet (for which service connection was 
later specifically claimed) and had requested a VA 
examination for, in part, his feet, and in later testimony 
alleged that the request for an examination was an informal 
claim for service connection for hallux valgus.   

Here, prior to March 26, 1999, there were medical records 
which made reference either to the veteran's sleep habits or 
to his having a sleep disorder or sleep apnea.  Some of these 
medical records even show that reference was also made to his 
service-connected fibromyalgia.  However, none of these 
medical records on file prior to March 26, 1999, ever 
indicated that there was a causal, medical or etiological 
relationship between his fibromyalgia and his sleep apnea.  
Indeed, while a VA examination in August 1999 resulted in an 
opinion that the sleep apnea was most likely secondary to 
fibromyalgia, even a VA medical opinion in September 1999 
found that based on the literature, there was no clear 
evidence that fibromyalgia alone was the cause of obstructive 
sleep apnea.  

A VA physician that reviewed the veteran's claim files in 
September 1997 stated that the veteran had fibromyalgia which 
was probably reactive, in regards to an inservice injury.  
That physician attached a copy of an article entitled 
"Reactive Fibromyalgia Syndrome" which indicated that it 
was a non-articular rheumatic syndrome characterized in part 
by "nonrestorative sleep."  

However, neither that article nor the VA physician indicated 
that "nonrestorative sleep" was actually a separate 
disability entity, as opposed to being no more than a symptom 
of fibromyalgia.  In this regard, under 38 C.F.R. § 4.14 
(2005), the evaluation of the same disability under various 
diagnoses is to be avoided.  Both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  

Accordingly, there was simply insufficient information and 
evidence on file upon which the RO could have concluded prior 
to March 26, 1999, that the veteran was seeking service 
connection for obstructive sleep apnea.  So, an effective 
date for service connection for obstructive sleep apnea prior 
to March 26, 1999, is not warranted.  

Effective date, prior to March 26, 1999, for a TDIU Rating

At the August 2000 RO hearing the veteran testified that the 
proper effective date for his TDIU rating should be July 31, 
1996, the date that the SSA determined that he was unable to 
work.  Page 2 of that transcript.  

He testified that sleep apnea was shown in clinical records 
which pre-date 1996 and these should have been considered by 
the RO to be a claim for service connection and when granted, 
at a 50 percent disability rating, he would have met the 
schedular requirements for a TDIU rating.  Page 5.  It was 
acknowledged that to be entitled to an earlier effective date 
for a TDIU rating he had to prevail on his claim for an 
earlier effective date for service connection for obstructive 
sleep apnea, in order to meet the schedular requirements for 
a TDIU rating.  Page 10.  

With respect to the allegation that the TDIU rating effective 
date should be the date he was found by SSA to be 
unemployable, VA is not bound by findings of the SSA and is 
required to follow different law and regulations governing 
awards of VA benefits.  For example, SSA may consider the 
combination of service-connected and nonservice-connected 
disabilities in determining whether a veteran is 
unemployable.  However, VA must determine whether the 
service-connected disabilities, alone, preclude obtaining or 
retaining substantially gainful employment.  That is to say, 
the conditions that are not service connected cannot serve as 
a basis for granting the claim for a TDIU; rather, 
unemployability must be irrespective of nonservice-connected 
conditions.  

Equally important, the RO denied a TDIU rating in a February 
1998 rating decision of which the veteran was notified by 
letter dated March 7, 1998.  He had one year from that 
notification letter in which to initiate an appeal by filing 
a Notice of Disagreement (NOD).  However, no NOD was received 
within one year.  

There is no allegation of CUE in the February 1998 rating 
decision and, so, that rating decision is final.  See 38 
U.S.C.A. 38 U.S.C. §§ 5109A, 7105(c) (West 2002) and 38 
C.F.R. §§ 3.104(a), 3.105(a), 20.302(a) (2005).  

The current claim was received on March 24, 1999, shortly 
after the expiration of the one year period in which he could 
have appealed the February 1998 RO denial of a TDIU rating.  

Also, the veteran did not meet the schedular rating criteria 
for a TDIU rating prior to March 26, 1999.  

Prior to March 26, 1999, he was assigned a 40 percent 
disability rating for fibromyalgia with a history of low back 
pain, from September 29, 1995; and a 10 percent rating for 
retinal scars, due to exposure to ultraviolet light, from 
September 25, 1999.  So, he had a combined disability rating 
of zero (0) percent from the initial grant of service 
connection for the retina scars, effective from September 13, 
1974, until a combined disability rating of 50 percent was 
assigned effective September 29, 1995.  It was not until the 
October 1999 rating decision granted service connection for 
obstructive sleep apnea and assigned an initial disability 
rating of 40 percent, both effective from March 26, 1999, 
that the veteran had a combined disability rating of 70 
percent, effective March 26, 1999.  

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases-except where specifically prescribed by VA's Rating 
Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 
2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  

Following the February 1998 denial of a TDIU rating, the next 
correspondence received from the veteran (or his 
representative) was the VA Form 21-4138, Statement in Support 
of Claim received on March 26, 1999, and submitted therewith 
were voluminous private clinical records.  

Accordingly, the date of receipt of the March 26, 1999, VA 
Form 21-4138, Statement in Support of Claim is the earliest 
possible date that the Board can conclude that a formal or 
informal claim for a TDIU rating was received. 

Accordingly, an effective date for a TDIU rating prior to 
March 26, 1999, is not warranted.  





ORDER

An effective date, prior to March 26, 1999, for a grant of 
service connection for obstructive sleep apnea is denied.  

An effective date, prior to March 26, 1999, for a grant of a 
TDIU rating is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


